Case 1:19-cv-03496-WJM-MEH Document 80 Filed 01/18/21 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

      Civil Action No. 1:19-cv-03496-WJM-MEH

      Email on Acid, LLC,

                        Plaintiff,

      v.

      250ok, Inc., and Validity, Inc.

                        Defendants.


                   STIPULATED MOTION TO AMEND THE SCHEDULING ORDER


            Pursuant to Fed. R. Civ. P. 16 and D.C.COLO.LCivR 6.1(a), Plaintiff Email on

     Acid, LLC and Defendant 250ok, Inc., by and through their respective counsel, hereby

     submit this Stipulated Motion to Amend the Scheduling Order.

                                     CERTIFICATE OF CONFERRAL

            Pursuant to D.C.COLO.LCivR 7.1(a), the parties met and conferred regarding the

     subject matter of this Motion. The Parties jointly seek the relief requested herein.

                                         LEGAL STANDARD

            A scheduling order may be modified for good cause and with the judge's

     consent. Fed. R. Civ. P. 16(b)(4); Gorsuch, Ltd., B.C. v. Wells Fargo Nat'l Bank Ass'n,

     771 F.3d 1230, 1240 (10th Cir. 2014) (“In practice, this standard requires the movant to

     show the scheduling deadlines cannot be met despite [the movant's] diligent efforts”).

            Whether to modify a scheduling order is committed to the sound discretion of the

     Court, which should consider the following factors:

            “(1) whether trial is imminent; (2) whether the request to reopen or extend
            discovery is opposed; (3) whether the non-moving party would be



                                                  1
Case 1:19-cv-03496-WJM-MEH Document 80 Filed 01/18/21 USDC Colorado Page 2 of 5




            prejudiced; (4) whether the moving party was diligent in obtaining
            discovery within the guidelines established by the Court; (5) the
            foreseeability of the need for additional discovery in light of the time
            allowed for discovery by the Court; and (6) the likelihood that the discovery
            will lead to relevant evidence.”

     Fisher v. Martell, No. 19-CV-03599-RM-KMT, 2020 WL 7055489, at *1 (D. Colo. Dec.

     2, 2020) (citing Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987)).

                                             ARGUMENT

            On December 28, 2020, in response to cross motions by the parties, the Court

     modified the Scheduling Order (Dkt. 33) to set the following pretrial deadlines:

            Initial Expert Disclosure Deadline: January 25, 2021
            Rebuttal Expert Disclosure Deadline: March 1, 2021
            Discovery Cut-off: March 26, 2021
            Dispositive Motion Deadline: April 27, 2021
            Final Pretrial Conference: June 16, 2021

            On January 5, 2021, the parties exchanged written statements in anticipation of the

     discovery conference on January 6. At this time, Email on Acid learned that 250ok’s

     expected production of Slack communications included several hundred thousand

     messages. Due to logistical challenges of a production of this size, the parties agreed that

     they could not meet the current case deadlines even with diligent efforts.

            Furthermore, previously added defendant, Validity, Inc., has only recently entered

     appearance by filing a motion to dismiss. (See Dkt. 74). Should that motion fail, the parties

     will require additional time for discovery of issues pertaining to Validity, Inc.

            The parties seek an extension of the pretrial deadlines, as follows:

            Initial Rule 26(a)(2) Disclosures: January 25, 2021 May25, 2021
            Rebuttal Rule 26(a)(2) Disclosures: March 1, 2021 June 25, 2021
            Discovery Cut-off: March 26, 2021 July 26, 2021
            Dispositive Motion Deadline: April 27, 2021 August 27, 2021



                                                   2
Case 1:19-cv-03496-WJM-MEH Document 80 Filed 01/18/21 USDC Colorado Page 3 of 5




            Regarding the Final Pretrial Conference, the parties agree to any date convenient

     for the Court in the week of Monday October 18, 2021 through Friday October 22, 2021.

            Good cause exists for the extension because (1) trial is not imminent and a brief

     extension will not cause significant delay; (2) the parties jointly request to continue these

     deadlines; (3) neither side will be prejudiced by the extension; and (4) both sides have been

     diligent in obtaining discovery. Fisher, 2020 WL 7055489 at *1; see also Larimer v. Ocwen

     Loan Servicing, No. 14-CV-01891-RM-KLM, 2015 WL 4036181, at *3 (D. Colo. July 1,

     2015) (a three-week extension of affirmative and rebuttal expert disclosure deadlines will

     not cause any significant delay of the case where the motion for continuance is filed before

     expiration of the deadlines for which the extensions are sought).

            Accordingly, the Parties request the Court amend the Scheduling Order in

     conformity with this Motion.



     January 18, 2021.



     Cambridge Law LLC

     s/ Zachary C. Garthe
     Zachary C. Garthe
     Reid J. Allred
     4610 South Ulster Street, Suite 150
     Denver, CO 80237
     zac@cambridgelawcolorado.com
     reid@cambridgelawcolorado.com

     Attorneys for Plaintiff                               Nixon Peabody LLP

                                                           s/ Matthew T. McLaughlin
                                                           Matthew T. McLaughlin
                                                           Kacey Houston Walker
                                                           Exchange Place



                                                  3
Case 1:19-cv-03496-WJM-MEH Document 80 Filed 01/18/21 USDC Colorado Page 4 of 5




                                             53 State Street
                                             Boston, MA 02109
                                             mmclaughlin@nixonpeabody.com
                                             kwalker@nixonpeabody.com

                                             Attorneys for Defendant 250ok, Inc.




                                       4
Case 1:19-cv-03496-WJM-MEH Document 80 Filed 01/18/21 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE

            I hereby certify that on this 18th day of January, 2021 the foregoing STIPULATED
     MOTION TO AMEND THE SCHEDULING ORDER was served via CM/ECF on the
     following:

     Davis Graham & Stubbs LLP

     Emily L. Wasserman
     Kenzo Kawanabe
     1550 17th Street, Suite 500
     Denver, CO 80202
     emily.wasserman@dgslaw.com
     kenzo.kawanabe@dgslaw.com

     Nixon Peabody LLP

     Matthew T. McLaughlin
     Kacey Houston Walker
     Exchange Place
     53 State Street
     Boston, MA 02109
     mmclaughlin@nixonpeabody.com
     kwalker@nixonpeabody.com

                                                     s/ Zachary C. Garthe
                                                     Zachary C. Garthe




                                               5
